EXHIBIT (h)(10) FUND SERVICES AGREEMENT REVISED SCHEDULE A-1 EFFECTIVE AS OF JUNE 1, 2009 LIST OF FUNDS ORGANIZED UNDER THE INVESTMENT COMPANY ACT OF 1940 (“40-ACT FUNDS”) AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. – VP INTERNATIONAL FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – EMERGING MARKETS FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – GLOBAL GROWTH FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – INTERNATIONAL DISCOVERY FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – INTERNATIONAL GROWTH FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – INTERNATIONAL OPPORTUNITIES FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – INTERNATIONAL STOCK FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – INTERNATIONAL VALUE FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – NT EMERGING MARKETS FUND AMERICANCENTURY WORLD MUTUAL FUNDS, INC. – NT INTERNATIONAL GROWTH FUND APPROVED: AMERICAN CENTURY GLOBAL INVESTMENT MANAGEMENT, INC. BY:/s/ Wayne McCoach TITLE:AVP DATE:6/11/2009 J.P. MORGAN INVESTOR SERVICES CO. BY:/s/ Daniel J. Maniello TITLE:Executive Director DATE:6-11-2009
